Title: To George Washington from James Randolph Reid, 22 February 1783
From: Reid, James Randolph
To: Washington, George


                        
                            Sir:
                            at the Maryland Hutts 
                        
                        22d Feby 1783
                        I have been informed that a reduction of General Hazen’s Regt to the establishment of the Army is about to
                            take place, which must eventually derange me.
                        I take this early opportunity to inform your Excellency that I shall retire with infinite pain from a
                            service, wherein a few virtuous and perservering Soldiers have (to the astonishment of the world) effected a glorious
                            revolution, and conducted our Countrymen into the very Haven of Independance under Your Excellency’s particular direction
                            and command.
                        And although it would be my advantage to arrange and oeconomise the remains of a competent fortune, yet I
                            would feel a pride in retireing with the last after compleating the business provided I could see any military situation
                            wherein I could be usefull and happy. It is true I unhappily got into a current of ill fortune, and have been twice in
                            arrest and as often embroiled in difficulties which is generally the characteristic of a bad man but as your Excellency is
                            fully possessed of the circumstances which occasioned those difficulties, my feelings are perfectly at rest upon that
                            score.
                        It is some consolation to have secured the friendship of every Officer of distinguished merit under your
                            Excellency’s command because it is a kind of inalienable property which will not forsake me even in retirement as long as
                            my confidence is disposed to determine in favor of my own feelings.
                        But to step into the world, (after having made a sacred deposit of my faithful Sword) under the advantages of
                            your Excellency’s favorable opinion, would more than reward me for my services and sweeten my passage through life.
                        At present my situation is such (without my Servant, without my horses and without any clothes except a
                            single suit) that I am obliged to solicit a furlough—If there is anything in the embarrassing circumstances of having been confined
                            in the burrough of Lancaster for during the whole last Summer—anything in being hurried on for my tryal and necessarily
                            detained at this place three months, which can induce your Excellency to extend it beyond the 15th of April, I most
                            sincerely wish it could be done.
                        I have not been able to get my subsistence for Jany or Feby as Genl Hazen’s Paymaster is & has been
                            absent I wish I could get it out of the treasury Mr Whitmore accounting for it with Mr Chinn the Regimental Paymaster—I
                            should also wish to have a months pay which I hear will soon be given to the Officers of the Army, as I shall perhaps find
                            it difficult to travel home without that trifling Sum. I have the honor to be with the most sincere regard your
                            Excellency’s most Obed. Servant
                        
                            James R. Reid
                        
                    